DETAILED ACTION
	This Office Action, based on application 16/741,924 filed 14 January 2020, is filed in response to applicant’s amendment and remarks filed 13 April 2022.  Claims 1-8, 10-18, and 20-22 have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 13 April 2022 in response to the Office Action mailed 13 January 2022, have been fully considered below.
Response to Section titled “Advisory Action dated April 7, 2022”
The Office has fully reviewed applicant’s remarks on Pages 8-11 under this section presented in response to the Office’s stated position in the Advisory Action.  The applicant references and reiterates the remarks of this section in the traversal of the rejection to Claim 1 on Pages 11-18.  The Office addresses the remarks of the traversal below.
Claim Rejections under 35 U.S.C. § 103
On Pages 11-18, the applicant traverses the prior art rejection to the claims alleging cited prior art fails to disclose “creating, as a plurality of work items for the at least one leasable index, by a second program module, ranges of object names included in a namespace of the bucket of objects identified as the work item in the at least one leasable index”.  
On Pages 12-13, the applicant discusses the features of BARBER and alleges the reference fails to teach “creating ranges of object names in a namespace of the bucket”.  While the applicant notes BARBER’s teaching at ¶[0060] while further acknowledging the Office Action notes “the prefix specifies the ‘range of object names included in the namespace’”, the applicant alleges BARBER does not state or teach that “the prefix specifies creating ranges of object names …”; in response, the Office maintains that if the prefix exists, then the prefix was ‘created’ thus satisfying the limitation.  The applicant further alleges “associating policies to bucket objects in an implementation of directory notation used for namespaces is not creating ranges of object names as work items for a leasable index”.  In response, the Office respectfully notes the rejection of record notes the following of BARBER for teaching the limitation: 
(¶[0060] – an object namespace associated with a bucket may be indicated by specifying a respective prefix e.g. a bucket’s namespace as a whole may be represented using the prefix ‘/bucketname1’ in an implementation in directory notation used for namespaces {the prefix specifies the ‘range of object names included in the namespace’}).

As such, while ¶[0060] may further discuss associating policies with bucket objects, the Office does not rely upon associating policies with bucket objects for teaching the recited limitation.  Instead, the Office relies upon the naming of the objects in the bucket for teaching the recited limitation.  The Office further maintains such naming of an object constitutes a ‘work item’; object names do not appear out of thin air.  While the Office notes the rejection of record states BARBER may not explicitly disclose the work item “for a leasable index”, the Office relies on the teachings of BUESING for overcoming the deficiencies of the teachings of BARBER to disclose that aspect of the limitation.
	On Pages 14-15, the applicant discusses the features of BUESING and PANDA in relation to the cited feature.  The applicant notes the rejection of record does not rely upon PANDA for explicitly disclosing the features of the recited limitation; the Office agrees.  The applicant notes the teachings of BUESING at ¶[0031] and ¶[0051-0052] and alleges the teachings do not disclose the feature now explicitly recited of “creating, as a plurality of work items for the at least one leasable index, by a second program module, ranges of object names included in a namespace of a bucket of objects identified as the work item in the at least one leasable index”.  In response, the Office notes the rejection of record does not rely solely on the teachings of BUESING for disclosing the recited limitation, but relies upon the combination of the teachings of BARBER and BUESING for rendering the claim limitation obvious in view of cited prior art.  For reasons noted above and in the rejection of record, the Office relies upon the teachings of BARBER to disclose “creating, as a plurality of work items, by a second program module, ranges of object names included in a namespace of a bucket of objects identified as the work item”.  The Office further relies upon the teachings of BUESING for teaching the deficiencies of BARBER, namely “… a plurality of work items for the at least one leasable index …” and “… the work item in the at least one leasable index …”.  To support the rejection, the Office relies upon the following teachings of BUESING:
(Abstract – work items derived from a set of configuration rules {‘lifecycle policies’} are retrieved and stored in cache that contains N containers {‘buckets’}.  ¶[0031] – cache memory may comprise an index comprising a list of entries, with each entry composed of an index, reference, and datum)
(¶[0052-0053] – cache buckets may be implemented as queues; a cache queue may contain a plurality of work items)

Since BUESING teaches that work items may be retrieved and stored in cache and cache may comprise an index, the Office maintains BUESING resolves the deficiency of BARBER of the work items “for the at least one leasable index” as claimed.  
On Pages 15-18, the applicant discusses the combination of the teachings of BARBER, BUESING, and PANDA relation to the cited feature.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Office maintains BUESING provides motivation for modifying the actions of BARBER into work items for the cache memory for the purpose of providing a workflow environment for process coordination as noted in the rejection of record.
	On Pages 18-19, the applicant traverses the prior art rejection alleging cited prior art fails to disclose the features of independent claims 13 and 17, and dependent claims 2-8, 10-12, 14-16, 18, and 20-22 for reasons presented in the traversal of Claim 1.  The Office maintains the rejection to the claims for reasons presented in response to the traversal of Claim 1.
On Pages 19-22, the applicant traverses the prior art rejection to Claim 8 alleging cited prior art fails to disclose the feature of a “B+ tree” as recited in the claims.  In the Advisory Action mailed 7 April 2022, the Office maintains the response presented in response to applicant's arguments directed as to whether or not BARBER's directory tree of buckets meets applicant's 'B+ tree’.  The Office respectfully notes applicant's remarks fail to identify what distinguishes applicant's claimed 'B+ tree’ from BARBER's directory tree of buckets; the Office further maintains BARBER meets the broadest reasonable interpretation of the claimed 'B+ tree’ since they are analogous tree data structures.  The Office notes applicant’s originally filed specification notes the term “B+ tree” only once (¶[0089] of the printed PGPub) noting “In embodiments, the namespace tree structure is a “B+ tree” data structure that is used internally by the DSN 400 … to keep a record of objects in this namespace in order to perform listings … and lookups in an efficient manner.”  While the applicant notes an NPL article titled “Introduction to B+ trees” alleging applicant’s B+ tree is distinguishable from BARBER’s directory tree, the Office maintains in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particular features of a ‘B+ tree’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10, 11, 13, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARBER et al (US PGPub 2017/0255589) in further view of BUESING et al (US PGPub 2012/0159511) and PANDA et al (US PGPub 2015/0347187).

With respect to Claims 1 and 17, BARBER discloses a method/system, comprising: 
identifying, as a work item, by a first program module, a bucket of objects having an object lifecycle management rule in a dispersed storage network (¶[0099] – “storage service 102 may include several different logical containers to store objects involved associated with lifecycle transitions”; “client object containers (such as buckets) … may be used to store client-created storage objects to which lifecycle policies {‘object lifecycle management rule’} may be applied”; ¶[0045] – storage service 102 is referred to as a distributed, network-accessible multi-tenant storage service {analogous to a ‘dispersed storage network’}); 
creating, as a plurality of work items, by a second program module, ranges of object names included in a namespace of the bucket of objects identified as the work item (¶[0060] – an object namespace associated with a bucket may be indicated by specifying a respective prefix e.g. a bucket’s namespace as a whole may be represented using the prefix ‘/bucketname1’ in an implementation in directory notation used for namespaces {the prefix specifies the ‘range of object names included in the namespace’}); 
determining, as another plurality of work items, by a third program module and for respective objects in each of the ranges created as the plurality of work items, whether the respective objects satisfy the object lifecycle management rule of the bucket (¶[0114] – an indication of a lifecycle policy defining one or more transitions for a specified set of storage objects may be received); and 
performing, by a fourth program module and based on the determining, an action on one of the respective objects of the another plurality of work items that satisfies the object lifecycle management rule, the action being defined by the object lifecycle management rule (¶[0117] – the lifecycle manager may assign one or more resources to initiate or perform the modification operations {‘an action’} that may be needed for the transitions {‘satisfaction of the object lifestyle management rule’})
wherein the dispersed storage network comprises plural dispersed storage processing units each including a copy of the first program module, a copy of the second program module, a copy of the third program module, and a copy of the fourth program module (¶[0137] – multiple instances of the various components of the storage service 102 may be implemented in various embodiments);
where the plural dispersed storage processing units act in parallel to process the plural work items (¶[0125] – job objects may be created or searched in parallel using a plurality of threads of execution).
BARBER may not explicitly disclose the creating the ranges, the determining, and the performing the action are performed a plurality of work items by any one of the plural dispersed storage processing units according to the at least one leasable index generated in the dispersed storage network; each of the at least one leasable index is a data structure that contains a queue of plural work items; and where a first one of the plural dispersed storage processing units leases one of the plural work items from the at least one leasable index, the other ones of the plural dispersed storage processing units are prevented from leasing the one of the plural work items at the same time as the first one of the plural dispersed storage processing units.
However, BUESING discloses the creating the ranges, the determining, and the performing the action are performed a plurality of work items by any one of the plural dispersed storage processing units according to the at least one leasable index generated in the dispersed storage network (Abstract – work items derived from a set of configuration rules {‘lifecycle policies’} are retrieved and stored in cache that contains N containers {‘buckets’}.  ¶[0031] – cache memory may comprise an index comprising a list of entries, with each entry composed of an index, reference, and datum), each of the at least one leasable index is a data structure that contains a queue of plural work items (¶[0052-0053] – cache buckets may be implemented as queues; a cache queue may contain a plurality of work items).
BARBER and BUESING are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER and BUESING before him or her, to modify the actions performed by the storage service lifecycle manager of BARBER to include decomposing the actions into indexed work items as taught by BUESING.  A motivation for doing so would have been to provide a workflow execution environment in which to assist or perform the coordination of the processes and activities established by the lifecycle policies (¶[0004]).  Therefore, it would have been obvious to combine BARBER and BUESING to obtain the invention as specified in the instant claims.
BARBER and BUESING may not explicitly disclose where a first one of the plural dispersed storage processing units leases one of the plural work items from the at least one leasable index, the other ones of the plural dispersed storage processing units are prevented from leasing the one of the plural work items at the same time as the first one of the plural dispersed storage processing units.
However, PANDA discloses where a first one of the plural dispersed storage processing units leases one of the plural work items from the at least one leasable index, the other ones of the plural dispersed storage processing units are prevented from leasing the one of the plural work items at the same time as the first one of the plural dispersed storage processing units (¶[0016; 0049] – merely a single worker thread may be assigned to a work item entry at any given time).
BARBER, BUESING, and PANDA are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER, BUESING, and PANDA before him or her, to modify the processing of work items of the combination of BARBER and BUESING to include locks as taught by PANDA.  A motivation for doing so would have been prevent multiple executions of the same task.  Therefore, it would have been obvious to combine BARBER, BUESING, and PANDA to obtain the invention as specified in the instant claims.

With respect to Claim 13, BARBER discloses a computer program product, the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: 
identify the buckets of the objects that are in a dispersed storage network and that have an object lifecycle management rule  (¶[0099] – “storage service 102 may include several different logical containers to store objects involved associated with lifecycle transitions”; “client object containers (such as buckets) … may be used to store client-created storage objects to which lifecycle policies {‘object lifecycle management rule’} may be applied”; ¶[0045] – storage service 102 is referred to as a distributed, network-accessible multi-tenant storage service {analogous to a ‘dispersed storage network’}); 
creating a name of one of the identified buckets and a range of the object names in the one of the identified buckets (¶[0060] – an object namespace associated with a bucket may be indicated by specifying a respective prefix e.g. a bucket’s namespace as a whole may be represented using the prefix ‘/bucketname1’ in an implementation in directory notation used for namespaces {the prefix specifies the ‘range of object names included in the namespace’}); 
determining whether the object satisfies the object lifecycle management rule of the respective one of the identified buckets (¶[0114] – an indication of a lifecycle policy defining one or more transitions for a specified set of storage objects may be received); and 
perform an action on the object, the action being defined by the object lifecycle management rule of the respective one of the identified buckets (¶[0117] – the lifecycle manager may assign one or more resources to initiate or perform the modification operations {‘an action’} that may be needed for the transitions {‘satisfaction of the object lifestyle management rule’})
where plural dispersed storage processing units in the dispersed storage network act in parallel to process the work items (¶[0125] – job objects may be created or searched in parallel using a plurality of threads of execution).
BARBER does not appear to explicitly disclose generating a first leasable index comprising work items of buckets of objects, second leasable index comprising second work items of ranges of object names included in a namespace of the bucket of objects, and third leasable index comprising third work items to perform the actions of identifying, creating, determining, and performing actions; wherein each of the first leasable index, the second leasable index, and the third leasable index comprises a respective data structure that contains a queue of work items; and when a first one of the plural dispersed storage processing units leases one of the work items from the first leasable index, the other ones of the plural dispersed storage processing units are prevented from leasing the one of the work items from the first leasable index at the same time as the first one of the plural dispersed storage processing units.
However, BUESING discloses generating a first leasable index comprising work items of buckets of objects, second leasable index comprising second work items of ranges of object names included in a namespace of the bucket of objects, and third leasable index comprising third work items to perform the actions of identifying, creating, determining, and performing actions (Abstract – work items derived from a set of configuration rules {‘lifecycle policies’} are retrieved and stored in cache that contains N containers {‘buckets’}.  ¶[0031] – cache memory may comprise an index comprising a list of entries, with each entry composed of an index, reference, and datum); wherein each of the first leasable index, the second leasable index, and the third leasable index comprises a respective data structure that contains a queue of work items (¶[0052-0053] – cache buckets may be implemented as queues; a cache queue may contain a plurality of work items).
BARBER and BUESING are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER and BUESING before him or her, to modify the actions performed by the storage service lifecycle manager of BARBER to include decomposing the actions into indexed work items as taught by BUESING.  A motivation for doing so would have been to provide a workflow execution environment in which to assist or perform the coordination of the processes and activities established by the lifecycle policies (¶[0004]).  Therefore, it would have been obvious to combine BARBER and BUESING to obtain the invention as specified in the instant claims.
BARBER and BUESING may not explicitly disclose when a first one of the plural dispersed storage processing units leases one of the work items from the first leasable index, the other ones of the plural dispersed storage processing units are prevented from leasing the one of the work items from the first leasable index at the same time as the first one of the plural dispersed storage processing units.
However, PANDA discloses when a first one of the plural dispersed storage processing units leases one of the work items from the first leasable index, the other ones of the plural dispersed storage processing units are prevented from leasing the one of the work items from the first leasable index at the same time as the first one of the plural dispersed storage processing units (¶[0016; 0049] – merely a single worker thread may be assigned to a work item entry at any given time).
BARBER, BUESING, and PANDA are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER, BUESING, and PANDA before him or her, to modify the processing of work items of the combination of BARBER and BUESING to include locks as taught by PANDA.  A motivation for doing so would have been prevent multiple executions of the same task.  Therefore, it would have been obvious to combine BARBER, BUESING, and PANDA to obtain the invention as specified in the instant claims.

With respect to Claim 2, the combination of BARBER, BUESING, and PANDA disclose the method of claim 1.
BARBER further discloses wherein the determining comprises comparing object metadata of the respective objects to the object lifecycle management rule of the bucket (Abstract – the lifecycle manager provides, in response to a query, an indication of a current service level of a storage object; ¶[0063] – object metadata may include an element indicating the current service level of an object).

With respect to Claim 3, the combination of BARBER, BUESING, and PANDA disclose the method of claim 1.
BUESING further discloses wherein the first program module adds a first work item to a first leasable index, the first work item containing a name of the bucket (Abstract – work items derived from a set of configuration rules {‘lifecycle policies’} are retrieved and stored in cache that contains N containers {‘buckets’}.  ¶[0031] – cache memory may comprise an index comprising a list of entries, with each entry composed of an index, reference, and datum).

With respect to Claim 4, the combination of BARBER, BUESING, and PANDA disclose the method of claim 3.
BUESING further discloses wherein the second program module leases the first work item from the first leasable index and adds plural second work items to a second leasable index of the at least one leasable index, each of the plural second work items containing one of the ranges of object names (Abstract – work items derived from a set of configuration rules {‘lifecycle policies’} are retrieved and stored in cache that contains N containers {‘buckets’}.  ¶[0031] – cache memory may comprise an index comprising a list of entries, with each entry composed of an index, reference, and datum).

With respect to Claim 5, the combination of BARBER, BUESING, and PANDA disclose the method of claim 4.
BUESING further discloses wherein the third program module leases one of the plural second work items from the second leasable index and, for each of the respective objects that satisfy the object lifecycle management rule of the bucket, adds a respective third work item to a third leasable index of the at least one leasable index (Abstract – work items derived from a set of configuration rules {‘lifecycle policies’} are retrieved and stored in cache that contains N containers {‘buckets’}.  ¶[0031] – cache memory may comprise an index comprising a list of entries, with each entry composed of an index, reference, and datum).

With respect to Claim 6, the combination of BARBER, BUESING, and PANDA disclose the method of claim 5.
BUESING further discloses wherein the fourth program module leases one of the respective third work items from the third leasable index (Abstract – work items derived from a set of configuration rules {‘lifecycle policies’} are retrieved and stored in cache that contains N containers {‘buckets’}.  ¶[0031] – cache memory may comprise an index comprising a list of entries, with each entry composed of an index, reference, and datum).

With respect to Claims 7 and 18, the combination of BARBER, BUESING, and PANDA disclose the method/system of each respective parent claim.
BARBER further discloses wherein the bucket comprises a group of one or more data objects stored as slices in the dispersed storage network (¶[0060] – a policy may be applied to a one set of objects {a ‘slice’} in a bucket).

With respect to Claim 8, the combination of BARBER, BUESING, and PANDA disclose the method of claim 1.  
BARBER further discloses wherein the creating the ranges comprising dividing the namespace into the ranges using a namespace tree structure, wherein the namespace tree structure is a “B+ tree” data structure that is used internally by the dispersed storage network (Fig 3 depicts a directory tree of buckets 320A … 320N; ¶[0055-0057] – the storage service may be organized by buckets that are accessible to a user via an interface).

With respect to Claim 10, the combination of BARBER, BUESING, and PANDA disclose the method of claim 1.
BARBER further discloses wherein: the first program module comprises a first Producer Consumer Scheduler Framework (PCSF) bundle of program modules; the second program module comprises a second PCSF bundle of program modules; the third program module comprises a third PCSF bundle of program modules; and the fourth program module comprises a fourth PCSF bundle of program modules (¶[0018] of applicant’s specification states “a dispersed storage system has a generalized mechanism referred to as the Producer Consumer Schedule Framework that is configured to perform background work in dispersed storage systems”.  ¶[0044] of BARBER recites “the service components and methodologies used for lifecycle transitions may be designed with a goal of minimizing the impact of the transitions (which may be considered “background” activity).  Since BARBER’s service components may be considered ‘background’ activity, BARBER’s service components are analogous to modules of a PCSF given the broadest reasonable interpretation of what constitutes PCSF).

With respect to Claim 11, the combination of BARBER, BUESING, and PANDA disclose the method of claim 1.
BARBER further discloses wherein the action comprises one selected from the group consisting of: moving the object to a different portion of the dispersed storage network; and moving the object to a different storage outside the dispersed storage network (¶[0036] – lifecycle policies may identify objects rarely accessed and thus may be moved to cheaper, lower-performance storage levels).

With respect to Claim 14, the combination of BARBER, BUESING, and PANDA disclose the computer program product of claim 13.  
BARBER further discloses wherein the action comprises one selected from the group consisting of: deleting the object; moving the object to a different portion of the dispersed storage network; and moving the object to a different storage outside the dispersed storage network (¶[0030] – transitions specified in a lifecycle policy may include object deletions).

With respect to Claim 16, the combination of BARBER, BUESING, and PANDA disclose the computer program product of claim 13.  
BARBER further discloses wherein each of the identified buckets comprises one or more data objects stored as slices in the dispersed storage network (¶[0060] – a policy may be applied to a one set of objects {a ‘slice’} in a bucket).

With respect to Claim 20, the combination of BARBER, BUESING, and PANDA disclose the system of claim 17.
BARBER further discloses wherein the action comprises one selected from the group consisting of: deleting the object; moving the object to a different portion of the dispersed storage network; and moving the object to a different storage outside the dispersed storage network (¶[0030] – transitions specified in a lifecycle policy may include object deletions).

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARBER in further view of BUESING, PANDA, and MARGAGLIA et al (US PGPub 2020/0174671).

With respect to Claim 12, the combination of BARBER, BUESING, and PANDA disclose the method of claim 1.
BARBER, BUESING, and PANDA may not explicitly disclose the identifying the bucket, the creating the ranges, and the determining are performed on a first day; and the performing the action is performed on a second day immediately following the first day.
However, MARGAGLIA discloses identifying the bucket, the creating the ranges, and the determining are performed on a first day; and the performing the action is performed on a second day immediately following the first day (¶[0253] – lifecycle policies may be time based and expressed in units of days).
BARBER, BUESING, PANDA, and MARGAGLIA are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER, BUESING, PANDA, and MARGAGLIA before him or her, to modify the storage service lifecycle manager’s actions of the combination of BARBER, BUESING, and PANDA to be performed over a day range of time as taught by MARGAGLIA.  A motivation for doing so would have been to provide sufficient time wherein the actions are non-disruptive to the client (¶[0089]).  Therefore, it would have been obvious to combine BARBER, BUESING, PANDA, and MARGAGLIA to obtain the invention as specified in the instant claims.

With respect to Claim 15, the combination of BARBER, BUESING, and PANDA disclose the computer program product of claim 13.
BARBER, BUESING, and PANDA may not explicitly disclose wherein the first leasable index, the second leasable index, and the third leasable index are generated on a first day; and the performing the action is performed on a second day immediately following the first day.
However, MARGAGLIA discloses wherein the first leasable index, the second leasable index, and the third leasable index are generated on a first day; and the performing the action is performed on a second day immediately following the first day (¶[0253] – lifecycle policies may be time based and expressed in units of days).
BARBER, BUESING, PANDA, and MARGAGLIA are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER, BUESING, PANDA,  and MARGAGLIA before him or her, to modify the storage service lifecycle manager’s actions of the combination of BARBER, BUESING, and PANDA to be performed over a day range of time as taught by MARGAGLIA.  A motivation for doing so would have been to provide sufficient time wherein the actions are non-disruptive to the client (¶[0089]).  Therefore, it would have been obvious to combine BARBER, BUESING, PANDA, and MARGAGLIA to obtain the invention as specified in the instant claims.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARBER in further view of BUESING, PANDA, and BORICH et al (US PGPub 2017/0123848).

With respect to Claim 21, the combination of BARBER, BUESING, and PANDA disclose the computer program product of claim 13.
BARBER, BUESING, and PANDA may not explicitly disclose wherein the program instructions are executable to: delete the one of the work items from the first leasable index in response to the first one of the plural dispersed storage processing units completing processing of the one of the work items within a predefined amount of time; and expire a lease for the one of the work items from the first leasable index in response to the first one of the plural dispersed storage processing units not completing processing of the one of the work items within the predefined amount of time.
However, BORICH discloses wherein the program instructions are executable to: delete the one of the work items from the first leasable index in response to the first one of the plural dispersed storage processing units completing processing of the one of the work items within a predefined amount of time (¶[0055] – when completing a task before the expiration time, the DST processing unit facilitates deletion of the leased task entry in the leased task queue); and expire a lease for the one of the work items from the first leasable index in response to the first one of the plural dispersed storage processing units not completing processing of the one of the work items within the predefined amount of time (¶[0056-0057] – when time has expired prior to the completion of execution of the task … the restore task unit re-generates the task entry and deletes the leased task entry from the leased task queue {analogous to ‘expire a lease’}).
BARBER, BUESING, PANDA, and BORICH are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER, BUESING, PANDA, and BORICH before him or her, to modify the management of work items of the combination of BARBER, BUESING, and PANDA to include time management of the work items as taught by BORICH.  A motivation for doing so would have been to improve reliability of the execution of work items in cases such as network device failures (¶[0037]).  Therefore, it would have been obvious to combine BARBER, BUESING, PANDA, and BORICH to obtain the invention as specified in the instant claims.

With respect to Claim 22, the combination of BARBER, BUESING, and PANDA disclose the method of claim 2.
BARBER discloses the bucket of a plurality of buckets having the object lifestyle management rule in the dispersed storage network (¶[0099] – “storage service 102 may include several different logical containers to store objects involved associated with lifecycle transitions”; “client object containers (such as buckets) … may be used to store client-created storage objects to which lifecycle policies {‘object lifecycle management rule’} may be applied”; ¶[0045] – storage service 102 is referred to as a distributed, network-accessible multi-tenant storage service {analogous to a ‘dispersed storage network’})
BARBER, BUESING, and PANDA may not explicitly disclose further discloses wherein: the creating the ranges of object names comprises determining names of all objects in the bucket by reading a name index; the name index is a data structure that is sliced and stored in the dispersed storage network; the object metadata is stored in the name index as opposed to being stored with the respective objects themselves; and the comparing comprises obtaining the object metadata from the name index.
However, BORICH discloses wherein: the creating the ranges of object names comprises determining names of all objects in the bucket by reading a name index (¶[0049] – a task may be obtained by traversing a dispersed hierarchical index within a storage set to locate an index node that includes a next task entry); the name index is a data structure that is sliced and stored in the dispersed storage network (¶[0049] – a task queue may be implemented as a dispersed hierarchical network of index nodes stored as task slices in the storage set); the object metadata is stored in the name index as opposed to being stored with the respective objects themselves (¶[0049] – each task entry may include a task descriptor {‘object metadata’}); and the comparing comprises obtaining the object metadata from the name index (¶[0049] – task descriptors may be obtained when obtaining tasks from a dispersed hierarchical index).
BARBER, BUESING, PANDA, and BORICH are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARBER, BUESING, PANDA, and BORICH before him or her, to modify the management of work items of the combination of BARBER, BUESING, and PANDA to include time management of the work items as taught by BORICH.  A motivation for doing so would have been to improve reliability of the execution of work items in cases such as network device failures (¶[0037]).  Therefore, it would have been obvious to combine BARBER, BUESING, PANDA, and BORICH to obtain the invention as specified in the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure teach similar processes for splitting entities into ranges (or ‘creating ranges of object names’) in lifecycle management systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137